Citation Nr: 1418271	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 through September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, among other issues, denied service connection for left ear hearing loss, a right hip disorder, a back disorder, and a left wrist disorder.  The Veteran perfected a timely appeal of that decision.

The Veteran testified during an April 2012 video conference hearing which he attended from the Muskogee RO.  A transcript of this testimony is associated with the claims file.

At the Veteran's request, the appellate record was held in abeyance for 30 days from the date of the hearing in order to provide the Veteran additional opportunity to submit evidence pertinent to his appeal.  Additional evidence, in the form of a June 2011 record for private treatment of the Veteran's back was received.  This evidence has been associated with the claims file and considered as part of the record on appeal.

In a July 2012 decision and remand, the Board denied the Veteran's claims for service connection for a right hip disorder, a back disorder, and a left wrist disorder, while remanding the issue of the Veteran's entitlement to service connection for left ear hearing loss for additional claims development.  The Board is satisfied that the directed development as to the left ear hearing loss issue has been performed, and is prepared to proceed with its de novo consideration of that issue.

In August 2012, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, appellate counsel for the Veteran and for the VA Secretary (the parties) filed a Joint Motion for Partial Vacatur and Remand.  In their motion, the parties argued that the Board failed to provide an adequate explanation for its primary reliance upon the opinions expressed in a March 2011 VA examination.  In that regard, the parties assert that the VA examination itself appears to be deficient in that the examiner fails to address evidence contrary to his negative opinion, namely, the Veteran's lay assertions and testimony that he had pain symptoms during his separation from service and as to his belief that his back and hip pain were attributable to heavy lifting performed during service.  Further, the parties note, the Board did not expressly find that the Veteran's lay assertions and testimony were not competent or credible.  In view of the foregoing deficiencies, the parties argued that the Board's denial as to the issues of the Veteran's entitlement to service connection for a back disorder, right hip disorder, and a left wrist disorder should be vacated and remanded to the Board.

The parties' motion was granted by the Court in July 2013.  Pursuant to the Court's Order, the Board's previous denial of entitlement to service connection for a back disorder, right hip disorder, and left wrist disorder are vacated and remanded to the Board for action consistent with the terms of the parties' joint motion.

Finally, the Board notes that the Veteran's appeal initially included the issues of entitlement to service connection for tinnitus, right ear hearing loss, a left hip disorder, and a left ankle disorder.  However, the Veteran's claim for service connection for tinnitus was granted in full in a December 2009 rating decision issued by the Muskogee RO.  Similarly, the Veteran's claims for service connection for right ear hearing loss, a left hip disorder, and a left ankle disorder were denied in the Board's July 2012 decision and remand.  As the foregoing decisions represent full adjudication of these issues and are not subject to ongoing appeal by the Veteran or the parties' joint motion, these issues do not remain before the Board on appeal.

The issue of the Veteran's entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss disability.

2.  The Veteran does not have a current right hip disability, other than unspecified right hip pain.

3.  The Veteran does not have a current left wrist disability, other than unspecified left wrist pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a left wrist disorder have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regard to the Veteran's claims for service connection for claimed left ear hearing loss, right hip disorder, and left wrist disorder, a pre-rating March 2009 letter notified the Veteran of the information and evidence needed to substantiate his claims.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's May 2009 rating decision.  Thus, because the VCAA notice provided to the Veteran as to both issues on appeal was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, claims submissions, lay statements, VA treatment records, and identified and relevant private treatment records have been associated with the record.

During the course of this appeal, the Veteran was arranged to undergo VA examinations of his claimed hearing loss, right hip disorder, and left wrist disorder in April 2009 and March 2011.  Additionally, and pursuant to the Board's prior July 2012 remand, VA has also obtained a VA audiologist's review of the record and her opinion as to whether previous audiometric testing in the record indicated diminished speech discrimination in the left ear which could be construed as hearing loss.  The audiologist's opinion in that regard is expressed in a July 2012 opinion and March 2013 addendum.  These examinations and opinions, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed left ear hearing loss, right hip disorder, and left wrist disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  To the extent that the evidence suggests that the Veteran's claimed hearing loss is sensorineural in nature, the Board will consider whether service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307, 3.309 is warranted. 

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a)  is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Left Ear Hearing Loss

In addition to the foregoing general principles, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In his March 2009 claim, the Veteran asserts generally that he is entitled to service connection for hearing loss.  In his August 2009 Notice of Disagreement (NOD), he elaborated that his hearing loss began during service and was purportedly noted during an audiological examination that was performed shortly after his return from service in Iraq.  During his April 2012 hearing, the Veteran alleged further that he incurred acoustic trauma while performing duties in connection with his military occupational specialty (MOS) in aviation.

Indeed, the Veteran's service personnel records show that the Veteran served the MOS of aviation ordnance and airfield services.  Such service is consistent with acoustic trauma from military aircraft and jet engines.  Hence, the Board finds that the Veteran's assertions of acoustic trauma are consistent with the nature of his documented in-service duties.

Notwithstanding the above, the evidence in this case shows that the Veteran has never had a hearing loss disability, as defined under 38 C.F.R. § 3.385.  Contrary to the Veteran's stated assertions in his NOD, the service treatment records do not reflect any objective findings of hearing loss.  In that regard, none of the in-service audiometric tests performed in September 2004, August 2005, September 2006, and February 2008 revealed pure tone thresholds in the left ear above 25 decibels at any three or more of the frequencies of 500, 1000, 200, 3000, or 4000 Hertz; nor did they show any pure tone thresholds above 40 decibels at any of the aforementioned frequencies.  Notably, the Veteran expressly denied having any hearing loss in a Post-Deployment Health Assessment completed in July 2006 and in a Report of Medical History completed in July 2008.

Likewise, the post-service audiometric records in this case do not indicate audiometric scores that are consistent with a hearing loss disability, as defined under 38 C.F.R. § 3.385 .

During audiometric testing performed in May 2009 at the VA Medical Center (VAMC) in Tulsa, Oklahoma, the Veteran demonstrated the following pure tone thresholds in his left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
0
0
0

Speech recognition testing, which was apparently performed pursuant to the Maryland CNC word list test, revealed speech recognition ability of 100 percent while tested at 40 decibel sensation level, but only 92 percent while tested at the 25 decibel sensation level.

During a VA examination in October 2009, the Veteran reported that he had been experiencing hearing loss since 2006, following his first deployment to Southwest Asia.  He again alleged that his hearing loss was due to acoustic trauma during service from jet engine noise, and denied any significant post-service acoustic trauma.  Audiometric testing performed at that time indicated the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
0
0

Speech discrimination testing performed via the Maryland CNC word list test revealed speech recognition abilities of 96 percent in the left ear.

Pursuant to the Board's July 2012 remand, VA provided the claims file to a VA audiologist, and based upon her review of the record, asked her to provide an opinion confirming whether the May 2009 VA treatment record showed 92 percent speech recognition in the left ear, and if so, whether this diminished speech discrimination was etiologically related to service.  Upon review of the claims file and the May 2009 VA treatment record in question, the VA audiologist noted that the 25 decibel sensation level which yielded the 92 percent speech discrimination score in question is equivalent to a whispered voice.  Rather, the examiner stated, speech discrimination for VA purposes would be properly tested at the 40 decibel sensation level, which during the May 2009 VA treatment, revealed a 100 percent speech discrimination score for the left ear.  Hence, the audiologist concluded, the May 2009 audiometric testing indicated normal hearing with excellent speech recognition scores.  In a March 2013 addendum, the examiner noted further that audiometric testing performed during July 2012 VA testing also indicated 100 percent speech recognition ability at the "industry standard" 40 decibel level.

While the Board is sympathetic to the Veteran's assertions and has considered his consistent reports of hearing difficulties, in the absence of any evidence showing that the Veteran has a current hearing loss disability as defined by VA regulations, the Veteran's claim for service connection for a left ear hearing loss disability must be denied.  The Veteran, while competent to report what he observes through his senses such as difficulty hearing, is not competent to provide an opinion that his level of hearing difficulty rises to such severity to as be considered a hearing loss disability for VA purposes.  To reiterate, in order to qualify as a disability for VA rating purposes, hearing impairment must, by regulation, satisfy a threshold level of impairment.  The Veteran, as a lay person, lacks any particular skill or expertise that would render competent audiological findings.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  In light of the foregoing, the Board finds that the Veteran's assertions regarding the presence of a left ear hearing loss disability beginning during service has no probative value.

The Board assigns greater probative value to the October 2009 VA audiological examination, which does not contain findings indicative of a current left ear hearing loss disability as these examinations were conducted by a licensed audiologist as required by VA regulation.  The Board finds that VA medical opinion is of great probative value as it was prepared by a skilled, neutral, and medical professional in the field of hearing after obtaining a history from the Veteran, reviewing the claims folders, and conducting an audiological evaluation.   Further, the findings expressed in the October 2009 VA examination are supported by the July 2012 and March 2013 VA audiologist's opinions that previous speech recognition testing was not indicative of a current left ear hearing loss.  In that regard the VA audiologist's July 2012 and March 2013 opinions are based upon an accurate review and understanding of the medical history which are consistent with the facts shown in the record, and moreover, appears to reflect the current state of the medical industry's understanding as to the reliability of speech recognition testing performed at 25 decibels.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

	B.  Right Hip and Left Wrist

In support of his claims for service connection for claimed disabilities of the right hip and left wrist, the Veteran alleged in his claims submissions that he had right hip and left wrist problems which began during his active duty service.  Concerning his right hip specifically, he alleged that a hip condition was noted during his separation examination.  With regard to his left wrist, he alleged further that a left wrist disorder had been diagnosed within months from his separation from service, and therefore argued that his left wrist disability should be presumed as being related to his active duty service.

During his April 2012 hearing, the Veteran also testified that he began noticing hip problems in February 2008, during his second tour in Southwest Asia.  He appears to state that he was discouraged from reporting his symptoms during service, and therefore, did not receive evaluation or treatment of his hip complaints during service.  Notably, and contrary to the assertions raised in his claims submissions, he acknowledged in his testimony that he had not received a prior diagnosis pertinent to his hips.  In that regard, he acknowledged that previous x-ray studies of his hips were negative.

Concerning his left wrist, the Veteran testified during his hearing that he had been experiencing wrist problems, marked by pain and tingling after performing heavy lifting, since 2007.  He asserted that the quality and onset of his left wrist symptoms were identical to those manifested by his service-connected right wrist disability.  He testified that he had been diagnosed with left wrist tendonitis; however, acknowledged that he had not been told by any treating or examining physician that the tendonitis was related in any way to his active duty service.

The Veteran's service treatment records are generally silent for any complaints or findings pertinent to the Veteran's right hip.  Indeed, the Veteran did not report any hip-related complaints in a February 2004 Report of Medical History, February 2004 Medical Prescreen Report, July 2008 Post-Deployment Health Assessment, and a July 2008 Report of Medical History.  Complaints of left wrist pain, which the Veteran attributed to typing and lifting heavy objects, are noted in a July 2008 Report of Medical History.

Nonetheless, the post-service treatment records do not include any evidence of a current disability in either the Veteran's right hip or left wrist.

Concerning the right hip, VA treatment records from April 2009 show that the Veteran reported left hip pain, but did not mention any symptoms in his right hip.  During VA treatment in June 2010, the Veteran did report right hip pain which he alleged had been gradually developing since his deployment to Southwest Asia.  A physical examination performed at that time indicated some tenderness over the right hip flexor tendon.  Also, the Veteran reported discomfort during right hip flexion.  Based upon the foregoing, the Veteran was diagnosed with a chronic strain of the right hip.  In July 2010, the Veteran returned for follow-up treatment of ongoing right hip pain.  A physical examination performed at that time once again indicated tenderness over the right hip.  However, x-rays of the hip were unremarkable.  Based upon the foregoing history and objective findings, the Veteran was diagnosed simply with iliopsoas pain.

During an April 2009 VA examination, which was performed in conjunction with a review of the claims file by the examiner, the Veteran reported that he was previously diagnosed with a bilateral hip condition that had existed for the past 12 months.  Regarding his symptoms, he reported that he was having right hip pain five times a day, with each episode lasting periods of up to three hours.  He also reported that his hip joints popped and dislocated.  He stated that he was not currently receiving treatment for his hip.  A physical examination performed at that time revealed normal posture and gait.  Measured leg lengths were equal.  The right hip was free of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Demonstrated right hip motion was full, and included flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation  to 60 degrees, and internal rotation to 40 degrees.  X-rays of the right hip were normal.  Overall, the examination did not reveal any objective findings in the right hip.  In the absence of any objective abnormalities, the examiner determined that there was no right hip pathology that was indicative of a diagnosis.

During a March 2011 VA examination, the Veteran reported that he first noted non-radiating right hip pain after returning from service in Iraq.  Regarding his current symptoms, the Veteran reported occasional sharp non-radiating pain in his anterior hip which was worsened by walking distances of more than a mile and standing for periods of more than 30 minutes.  He also reported popping in his hip during movement.

Again, a physical examination of the right hip did not reveal any abnormalities.  Demonstrated hip motion was again full and included flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  No crepitation or instability was noted during the examination.  Measurement of the legs revealed that the Veteran's right leg was one and a half inches shorter than the left leg.  Nonetheless, x-rays of the right hip were normal and the examiner diagnosed right hip pain without any specific pathology.

Regarding the left wrist, the post-service VA and private treatment records in the claims file, which encompass from March 2009 through June 2011, do not indicate any treatment, complaints, objective findings, or diagnoses pertinent to the left wrist.

During an April 2009 VA examination, the Veteran reported that he had been previously diagnosed with a bilateral wrist condition which existed for two years and resulted from repetitive activity.  Interestingly, no specific complaints pertinent to the left wrist are noted by the examiner.  An examination of the left wrist did not reveal any evidence of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement; however, did reveal diminished left wrist motion which included dorsiflexion to 45 degrees, palmar flexion to 50 degrees, radial deviation to 20 degrees, and ulnar deviation to 40 degrees.  X-rays of the left wrist were normal.  The examiner diagnosed left wrist tendonitis, but did not provide an opinion as to whether the diagnosed condition was related to the Veteran's active duty service.

During a March 2011 VA examination, the Veteran continued to report non-radiating left wrist pain which dated back to his service in Iraq.  Once again, he attributed his complaints to repetitive motion during service, which included typing one hour per day and repetitively lifting loads of up to 50 pounds.  He stated that he did not have his wrist pain evaluated or treated during service.  Regarding his current symptoms, the Veteran reported that he was having intermittent non-radiating pain with numbness and tingling in his left palm.  He stated that his symptoms were worsened with lifting weights of 40 pounds or more.

A physical examination of the left wrist was grossly normal with full motion which included dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, ulnar deviation to 45 degrees, forearm supination to 85 degrees, and forearm pronation to 80 degrees.  The examiner noted that there was no evidence of crepitation or instability.  X-rays of the left wrist were unremarkable.  The examiner diagnosed left wrist pain.

Overall, the evidence shows that the Veteran does not have a diagnosed disability in his right hip.  As noted above, VA treatment in June 2010 indicated the presence of pain symptoms in the Veteran's right hip which were diagnosed as a chronic strain.  Notably, however, there is no stated basis in the June 2010 record for such a diagnosis.  In that regard, there is no reference to or mention of any objective tissue-related findings other than the Veteran's reports of pain and tenderness during physical examination.  Moreover, the June 2010 chronic strain diagnosis is rebutted by subsequent medical opinions rendered during VA treatment in July 2010 and during repeated VA examinations of the right hip in April 2009 and March 2011.  As discussed, examinations performed on those dates revealed ongoing complaints of right hip pain and popping in the joint; nonetheless, repeated physical examinations and radiological studies of the right hip joint did not reveal any evidence of any objective abnormalities.  Apparently in the absence of any apparent pathology, the examining physicians during the July 2010 treatment and the April 2009 and March 2011 VA examinations simply diagnosed right hip-related pain.

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board is not inclined to assign significant probative weight to the June 2010 chronic right hip strain diagnosis because, as noted above, it is not supported by any citation to or discussion of any objective findings or other evidence that would support such a diagnosis.  By contrast, the pain diagnoses rendered in the subsequent treatment records and VA examinations are consistent with the other evidence in the record; namely, the Veteran's ongoing subjective complaints of pain and popping despite the absence of any objective abnormalities during repeated physical and radiological examinations.  For this reason, the Board assigns far greater probative weight to the findings, opinions, and diagnoses rendered in the July 2010 VA treatment record and the April 2009 and March 2011 VA examination reports.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (stating that the Board may place greater weight on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

Subject to the foregoing, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Given that the weight of the evidence  shows that the Veteran is simply experiencing pain and popping in his right hip without any apparent pathology, service connection for the Veteran's claimed right hip disorder cannot be granted based upon the current evidence.

Regarding the Veteran's left wrist, the Board similarly finds that the evidence also does not indicate a current left wrist disability.  In that regard, the Board acknowledges that the April 2009 VA examination revealed complaints of pain and objectively demonstrated loss of motion of the left wrist.  Nonetheless, despite the Veteran's ongoing complaints of pain and intermittent numbness, re-examination of the Veteran's left wrist during the March 2011 VA examination revealed that the Veteran had full motion of his left wrist at that time and that a physical examination of the wrist did not reveal any objective abnormalities.  Indeed, x-rays of the left wrist were normal.  Again, in the absence of any objective findings or apparent pathology, the examiner diagnosed left wrist pain.  To the extent that the evidence shows that the Veteran may have had left wrist tendonitis during the April 2009 VA examination, the absence of any subsequent objectively observed abnormalities seems to suggest that the tendonitis resolved at some point in time before the March 2011 VA examination.

Overall, the evidence currently of record leads the Board to conclude that the Veteran has current left wrist pain; however, no pathology indicating a current disability, as that term is contemplated in the context of VA disability benefits.  Sanchez-Benitez, 259 F.3d 1356.  For this reason, the Board must also conclude that the Veteran is not entitled to service connection for a claimed left wrist disorder.

Again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claims for service connection for a right hip disorder and a left wrist disorder.  See Gilbert, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a left wrist disorder is denied.


REMAND

Right Hip and Left Wrist Disability




Back Disability

Regarding the Veteran's claim for service connection for a back disorder, the Veteran has alleged in his claims submissions and during his April 2012 hearing that he first noticed back problems during boot camp, after performing climbing exercises and after marching while wearing his pack.  The Veteran appears to report in his claims submissions and through history provided during examinations and treatment that he also exacerbated his back pain during service in the Persian Gulf.  Also during his testimony, the Veteran reported that he had received private chiropractic treatment from a Dr. Wise, who purportedly diagnosed lumbar spine disc damage.  According to the Veteran, he had most recently treated with Dr. Wise sometime during 2010.

Overall, VA treatment records in the claims file, which are dated from March 2009 through August 2010, document regular and ongoing treatment for back pain; however, more recent records from June through July of 2010 do not express any diagnosis other than chronic strain.  Similarly, a VA examination performed in March 2009 also indicated a lumbar strain diagnosis, whereas a more recent March 2011 VA examination indicated that the Veteran's spine did not indicate any specific diagnosis other than "musculoskeletal low back pain."

However, and somewhat consistent with the Veteran's testimony, a single page private treatment report dated June 2011 indicates that thoracolumbar x-rays taken at that time revealed L4-5 degenerative disc disease.  Unfortunately, this single page record does not bear the name of the private physician or treating facility rendering the expressed findings and opinions.

The claims file does not reflect any documented efforts to obtain the private treatment records from Dr. Wise.  Given that the records from the Veteran's treatment with Dr. Wise are purported to reveal new information, namely disc damage, and, this finding would appear to be supported by the subsequent June 2011 private record which indicates disc degeneration, efforts should be made to obtain the Veteran's treatment records from Dr. Wise.  38 C.F.R. § 3.159(c)(1).

Additionally, the Veteran should be asked to identify the name and address of the private treatment facility that rendered the June 2011 treatment and diagnosis of L4-5 degenerative disc disease.  After this information has been obtained, VA must also undertake efforts to obtain the Veteran's treatment records from that facility.  38 C.F.R. § 3.159(c)(1).

Finally, the Board notes that the March 2009 and March 2011 VA examinations were performed without the benefit of the examiner's review of the treatment records from Dr. Wise, or obviously, the findings of disc degeneration noted during the subsequent June 2011 private treatment.  Under the circumstances, the Veteran should be arranged to undergo a new VA spine examination to determine the nature  of the Veteran's claimed back disorder (to include confirming on radiological study the presence of an degeneration or other spine damage) and whether the Veteran's back disorder was incurred during his active duty service or is related in any other way to his active duty service.  38 C.F.R. § 3.159(c)(4).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any other private or VA treatment providers who have rendered treatment for his claimed disabilities since June 2011.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a back disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain treatment records from Dr. Wise, the medical facility that provided the June 2011 treatment and diagnosis of L4-5 degenerative disc disease, and additional records for any other private or VA treatment received by the Veteran for his left ankle since June 2011.  The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of the foregoing private and/or VA medical providers.

2.  Make efforts to obtain the records for private treatment received by the Veteran with Dr. Wise, the facility that rendered the aforementioned June 2011 treatment and diagnosis, and for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of the Veteran's claimed back disability.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner, to include any necessary radiological studies, should be performed. 

For purposes of the examination, the examiner should assume that the Veteran served in the Persian Gulf from January through July of 2006 and from July 2007 through February 2008.

The examiner should provide a diagnosis pertinent to the claimed back disability and provide an opinion as to whether it is at least as likely as not (i.e. is at least a 50 percent probability) that the diagnosed disability was sustained during service, or is related to an injury or illness sustained during service, to include repetitive heavy lifting, climbing, and marching during boot camp and during service in the Persian Gulf.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  In particular, the examiner should address the L4-5 degenerative disc disease noted in the June 2011 private treatment records and discuss the significance of those findings on the examiner's own findings, diagnosis, and opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4. If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a back disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


